DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to claims 1-20 regarding the claimed “one or more processor” and “one or more channel” is withdrawn as being directed towards a grammatical issue for which there is no general agreement, and in any event, does not present an indefiniteness issue. Therefore, the objections are withdrawn.
Applicant’s arguments and amendments in the Amendment filed May 25, 2021 (herein “Amendment”), with respect to the rejections of claims 1-7 under 35 U.S.C. §§ 102-103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn, and claims 1-7 are allowed.  
Applicant's arguments filed in the Amendment regarding the rejection of claims 8 and 12 under 35 U.S.C. § 102(a)(1) have been fully considered but they are not persuasive. 
First, the Applicant sets forth various case law citations on pages 10-13 of the Amendment, but aside from a request for the Examiner to “explain all claim interpretations relied upon for rejection of the claims,” at least on pages 10-13 the Applicant does not appear to set forth any arguments particular to the rejections of record. 
Applicant sets forth specific arguments regarding claim 8 beginning on page 14. Here, Applicant first argues that cited reference Strope is not in the same field of technology as recited in claim 8. To the extent Applicant is arguing that Strope is non-analogous art,  it is noted that such arguments are not germane to a rejection under section 102.  See MPEP § 2131.05.
Applicant next sets forth on page 15 that the claimed “automatically generating a publication” has a broadest reasonable interpretation of “automatic natural language generation,” which is different from the “input text transformation” of Strope. First, to the extend Applicant seeks the “method for automatically generating a publication” to be interpreted as “automatic language generation,” then this limitation, should be amended as such. Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. See MPEP § 2111. Moreover, the “method for automatically generating a publication” limitation at issue is recited as part of the preamble, and is directed towards purpose or intended use without having a limiting effect on the claim, especially given that the claim body limitations are complete and do not rely upon the preamble to provide context.  See MPEP § 2111.02(II).
As best understood, Applicant next sets forth on pages 15-16 of the Amendment that the claimed “building an author-style model for the author based on the style feed, by use of a selected neural network,” is not taught or suggested by Strope since in rejecting the limitation prior, namely “obtaining a style feed including a plurality of original works by the author,” the encoder language model of Strope is relied upon, and obtained since they are presented to a processing element (the encoder language model) of Strope.
As to Strope’s teachings of building the author-style model, the claim recites “building an author-style model for the author based on the style feed.” Based on is broadest reasonably interpreted to mean “any basis” including downstream processed data resulting from input data, such as is the outputs of the decoder language model which results from the text sources 202.
As best understood, Applicant next argues on the bottom of page 16, that the disclosure of Strope in col. 3, lines 17-33, disclosing an encoder-decoder transformation is not analogous and does not teach the claimed “author-style model” of claim 8, and “fails to satisfy the broadest reasonable interpretation standard.” First, col. 3, lines 17-33 building ... based on the style feed,” and does not recite the additional limitations of “trained by.”  
Finally on page 17 of the Amendment, Applicant argues that Strope’s “text transformation” does not teach “generating, by the use of natural language generation, the publication in the style of the author based on the author-style model from the building.” Strope’s text transformation is transformation of natural language, as disclosed at least in Strope, claim 1. Thus, to the extent Applicant is arguing that using a neural network to transform text, which changes the text, is not the same as generating text, in that changes to words are not the same as generating new ones, Strope not only teaches that its text transformation changes words, but, that it also generates new ones. For example, col. 2, lines 57-65 of Strope describe an example where the input text is “what is that light in the window” and the text transformation of Strobe, performed in a specified author-style of William Shakespeare produces a result of “what light through yonder window breaks,” which generates
Therefore, in view of the above, while all of Applicant’s remarks regarding the rejection of claim 8 and claims depending therefrom, have been fully considered, they are not persuasive, and the rejection against claim 8 is herein maintained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strope et al., (US 10,083,157 B2, herein “Strope”).
Regarding claim 8, Strope teaches a computer program product comprising: a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for (Strope col. 9, lines 1-25, embodiments of the subject matter and the functional operations described implemented in computer software or firmware including one or more computer programs as program instructions encoded on a tangible non-transitory program carrier for execution by a data processing apparatus for example multiple processors) performing a method for automatically generating a publication in a style of an author, comprising (Strope col. 2, lines 44-52, techniques for transforming input text into an output text written in the style of a particular author requested by the user): 
obtaining a style feed including a plurality of original works by the author (Strope col. 6, lines 25-32, 33-36, and 56-62, text sources 202 presented to the encoder language model during training, where the text sources 202 are documents representative of a particular author such as text from the Gettysburg address representing the style of Abraham Lincoln);
building an author-style model for the author based on the style feed (Strope col. 6, lines 25-55, and col. 8, lines 19-30, language modeling engine receives the outputs from each decoder language model during the training process and analyzes them for errors, then the language modeling engine indicates an error to the decoder language model that produced the output, and then the decoder language model than updates its representation of the vectors and back propagates the error to correct its representations in response), by use of a selected neural network (Strope col. 8, lines 16-18, and col. 5, lines 61-65,  the encoder and decoder models are neural network models, where the decoder model is configured and trained to produce output text representing a transformation of an input text to a particular style of the requested (selected) author); and 
generating, by use of natural language generation, the publication in the style of the author based on the author-style model from the building (Strope fig. 3, col. 7, lines 18-35, 59-61, col. 8, lines 4-18, and col. 5, lines 61-65, producing output text representing a transformation of input text to the style of the requested author by using a decoder language model, where the decoder language model produces the output text by receiving as an input a vector stream representing the input text, and transforming it to natural language text in the style of a requested author).
Regarding claim 12, Strope teaches wherein the author-style model for the author includes elements of: a proficiency level of and/or idiosyncratic usages on mechanics of a target language, including but not limited to, spelling, grammar, and punctuation; a typical diction of the author; signature word sequences, sentence structures and lengths habitually used by the author, paragraph structures frequently used by the author, an average paragraph length in the number of sentences by the author; a social dialect corresponding to socio-economic class, age, and/or other demographic features of the author; a linguistic register indicating vocabulary richness and formality scale; fluency/frequent usage in specialized nomenclature of particular topics, areas of industry, and/or academic subjects; and combinations thereof (Strope col. 5, line 55 – col. 6, line 4, col. 1, lines 39-46, given the broadest reasonable interpretation of this claim to only require one of the enumerated items in the list provided in alternative (“and combinations thereof”), Strope teaches that its decoder language model stores distributions of words used by particular authors, including mapping word vectors from input text provided by the encoder to the word or phrase (signature word sequences) the requested author would most likely use).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Strope, as set forth above regarding claim 8 from which claim 9 depends, further in view of Petrenz et al., “Stable Classification of Text Genres. Computational Linguistics,” 2011, 37. 385-393. 10.1162/COLI_a_00052 (herein “Petrenz NPL”), further in view of Clement et al., Ngram and Bayesian Classification of Documents for Topic and Authorship, Literary and Linguistic Computing, Volume 18, Issue 4, November 2003, Pages 423–447, https://doi.org/10.1093/llc/18.4.423 (herein “Clement NPL”), further in view of Kabbara et al., "Stylistic transfer in natural language generation systems using recurrent neural networks," Proceedings of the Workshop on Uphill Battles in Language Processing: Scaling Early Achievements to Robust Methods, 2016 (herein “Kabbara NPL”).
Regarding claim 9, Strope teaches further comprising by use of the selected neural network (Strope col. 6, lines 33-55, the decoder language model (selected neural network) back-propagates an output error to the encoder language model (other models) to correct its representation in response during training – therefore, the decoder language model assists in the building/creating/training of the other model in the system). Strope further teaches wherein the author includes one or more individual writers (Strope col. 8, lines 19-26, the particular author may include one or more co-authors of the associated training text). 
Strope does not explicitly teach obtaining, a content feed including various types of material classified by a genre and a subject of each material; 
building, a genre model and a subject model based on the material from the content feed; and 
scheming the publication, prior to the generating, according to the genre model and the subject model corresponding to a target content of the publication. 
Petrenz NPL teaches obtaining, a content feed including various types of material classified by a genre and a subject of each material (Petrenz NPL pages 386-387 section 2, Method, data for the genre classifier disclosed in the reference coming from the New York Times Annotated Corpus (content feed) which is annotated/labeled with meta-data including data for genre (classified by a genre) and data for a topic (classified by a subject) for each type of material in the corpus). 
Petrenz NPL further teaches building, a genre model based on the material from the content feed (Petrenz NPL page 387 and page 388, last paragraph, and page a support vectors machine type of machine learning model classifier is developed to output an automatic genre classification, that is trained using the New York Times annotated corpus). 
Clement NPL teaches and a subject model based on the material from the content feed (Clement NPL pages 423, 418 and 435, and Abstract, naive Bayes classifier (model) used to classify along a topic (subject) axis, where the data used was movie reviews with an identified topic (subject)).
Kabbara NPL teaches scheming the publication, prior to the generating (Kabbara NPL pages 43-45, Abstract and Introduction, stylistic transfer of text from one style such as a technical article to another style such as one at a less-technical reading level, where the proposed approach uses an encoder-decoder structure with latent representations of style and content, where input texts of one style type are encoded/decoded in the RNN model (scheming) before the output text (publication) is generated), according to the genre model and the subject model corresponding to a target content of the publication (Kabbara NPL page 45, the model used is a variant of an autoencoder with two components one for style (genre model) and one for content (subject model), where page 44, section 2 teaches that genre and domain (subject) characterize style, and where the model transfers from one style A to another target style B (target content of the publication)). 
Therefore, taking the teachings of Strope and Petrenz NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the genre classifier and training using topic and genre labeled data as disclosed in Petrenz NPL at least because doing so would provide a way to identify co-variances in text that are useful for improving performance in text processing systems such as text translation systems (Petrenz NPL pages 386 and 385).
Further, taking the teachings of Strope and Clement NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the topic model as specifically cited to above in Clement NPL, at least as doing so would provide an aspect of text that is correlated with authorship and thus providing a way to more accurately determine authorship (Clement NPL pages 428 and 434).
Still further, taking the teachings of Strope and Kabbara NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the style transfer encoder-decoder model as specifically cited to above in Kabbara NPL at least because doing so would provide a way to perform stylistic transfer with only weak-supervision without parallel data for machine learning (Kabbara NPL pages 43-44, section 1, Introduction).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Strope, as set forth above regarding claim 8 from which claim 10 depends, further in view of Payne et al., (US 2018/0107645 A1, herein “Payne”) further in view of Pino et al., (US 2017/0185583 A1, herein “Pino”).
Regarding claim 10, Strope does not explicitly teach the limitations of claim 10.
Payne teaches obtaining an audience feed providing the audience feed and respective responses to various publications (Payne para. [0040], book processing system retrieves reader experience data which includes reader reviews and ratings for books); 
building, by use of the selected neural network (Payne paras. [0083], [0099], an ELT identification module identifies ELTs based on readers reviews and assigns them to a book, where an ELT prediction model is used based on the style values of a book to predict a ELT for a book, the ELT prediction model being a neural network), an audience model (Payne paras. [0097] and [0108], ELT filtering module (model) which ranks books based on ELTs that are associated with desired experiences by the user (audience)) based on the audience feed, identifying a certain style most effective for each target audience group (Payne paras. [0093], [0100]-[0101], and [0108], ELTs provided by reader reviews, are used to train the ELT prediction model that outputs a list of ELTs for a given classification (such as clarifying that a book will be of interest to an audience interested in thrillers/suspense works), and where para. [0108] teaches that the ELT filtering model can rank books for a particular user’s desired experience (style most effective for the audience defined by the user)). 
Pino para. [0032], a language model is built specifically for males between the ages of 21-28).
Pino further teaches adjusting, by use of natural language generation, the publication based on the audience model and based on a target audience of the publication (Pino para. [0032], a language model is built specifically for males between the ages of 21-28, and is used to “translate” (adjusting) the phrase (publication) from “hello friend” to “yo dog”), to a style most effective for the target audience of the publication according to the audience model corresponding to the target audience (Pino paras. [0055]-[0057] and [0032]-[0034], one or more language models can be used to generate various translations which are then scored, with the translation that has the highest score corresponding to a reader type (style most effective for the reader type/audience) is selected).
Therefore, taking the teachings of Strope and Payne together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the ELT prediction model from reader reviews as disclosed in Payne at least because doing so would help authors improve their manuscripts and help build interest with agents and publishers (Payne para. [0027]).
Further, taking the teachings of Strope and Pino together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the translation of text based on understood reader characteristics as disclosed in Pino at 
Regarding claim 11, Strope does not explicitly teach the limitations of claim 11.
Pino teaches further comprising: generating, by use of natural language generation (Pino paras. [0011] and [0013], the specialized machine translation engine is a specialized natural language processing engine), a differentiated publication based on a channel through which the differentiated publication would be communicated to the target audience (Pino para. [0033], translation model is trained for different domains (channels) for example, one model being trained to generate translations (differentiated publication) for news feeds on a social media website, while another translation model is trained to generate translations for posts by users on a social media website), pursuant to determining that one or more channel preferred by the target audience includes the channel (Pino para. [0038], in generating a specific language model (thus before the translated content is generated (thus pursuant to), characteristics of a user are determined such as interactions with a certain type of page (channel preferred by target audience)).
Therefore, taking the teachings of Strope and Pino together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the translation of text based on understood reader characteristics as disclosed in Pino at least because doing so would improve language processing results by selecting phrases most likely to be familiar to a reader (Pino Abstract).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Strope, as set forth above regarding claim 8 from which claims 13-14 depend, further in view of Brager et al., (US 2013/0144605 A1, herein “Brager”).
Regarding claim 13, Strope does not explicitly teach the limitations of claim 13.
Brager teaches further comprising: receiving a feedback from the audience on the publication (Brager fig. 8, paras. [0032], [0151], and [0160], TMAO system (Text Mining Analysis and Output) is run and output is provided to the community (audience), then feedback from the community is received, where the output is a point of view-specific composite textual composition (publication)); 
updating a content feed with the generated publication (Brager fig. 8, para. [0154], the community feedback is used to modify the TMAO system, and then loop back to the provisioning step, followed by the run step which will generate the point of view specific composite textual composition (generated publication) again (updating)); and 
updating an audience feed with the received feedback (Brager para. [0154], the community feedback is first reviewed before the modification of the TMAO system, thus in the review of the feedback chain (which as shown in fig. 8 also includes authoring entity feedback) the feedback is updated).
Therefore, taking the teachings of Strope and Brager together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the community feedback as disclosed in Brager at least because doing so would allow individuals to respond to information contained in various data sources more 
Regarding claim 14, Strope does not explicitly teach the limitations of claim 14.
Brager teaches further comprising: receiving a feedback from the author, where the feedback includes a request for updating the publication (Brager paras. [0032], [0151] and [0161], figs. 8 and 12, the output from the TMAO, which is a point of view-specific composite textual composition (publication), is displayed to the authoring entity for review and feedback, the feedback including updating of the TMAO rules that are used to produce the composition, thus the feedback being a request to update the rules and thus the resulting composition); and 
updating the publication as specified in the request by the author (Brager paras. [0161] and [0151]-[0152], figs. 8 and 12, the TMAO system receives the authors feedback on the rules and modifies the rules set, and then steps 76 and 78 are executed again for another iteration, where step 76 provides the TMAO output which is the composition generated by the rules (publication) according to the updated rules (updating)).
Therefore, taking the teachings of Strope and Brager together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the community feedback as disclosed in Brager at least because doing so would allow individuals to respond to information contained in various data sources more quickly, efficiently and deeply with an expert level perspective tailored to the point of view of one or more interested users (see Brager para. [0036]).

Allowable Subject Matter
Claims 1-7 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance. Regarding claim 1, and therefore, claims 2-7 which depend therefrom, none of the cited references of record whether considered alone or in a combination obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest all of the claimed “building, by the one or more processor, an author-style model for the author based on the style feed, by use of a selected neural network; devising, by the one or more processor, a natural language generation scheme for the publication based on a publication request specifying parameters including a topic and genre of the publication, a target content of the publication, a target audience of the publication, an expected time for the publication, and a channel by which the publication is to be communicated; and automatically generating, by use of natural language generation according to the natural language generation scheme from the devising, the publication of the target content in the style of the author based on the author-style model from the building, wherein the publication is one of a series of publications to be generated and published to the target audience via the channel based on a preconfigured timeframe,” and all supporting limitations thereof.
Regarding claim 21, and therefore, claims 22-25 which depend therefrom, none of the cited references of record whether considered alone or in a combination obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest all of the claimed “building, by the one or more processor, an author-

Strope is directed towards training a neural network model for generation of text in a particular specified author style using input training text, but does not disclose devising a natural language generation scheme based on a publication request specifying a topic and genre of the publication, a target content of the publication, a target audience of the publication, an expected time for the publication and a channel by which the publication is to be communicated, or automatically generating according to the devising.
	Petrenz NPL teaches building a genre model from a content feed but also does not teach devising a natural language generation scheme based on a publication request specifying a topic of the publication, a target content of the publication, a target audience of the publication, an expected time for the publication and a channel by which the publication is to be communicated, or automatically generating according to the devising.
Clement NPL teaches a subject model, but does not teach devising a natural language generation scheme based on a publication request specifying a target content of the publication, a target audience of the publication, an expected time for the publication and a channel by which the publication is to be communicated, or automatically generating according to the devising
	Kabbara NPL teaches scheming the publication prior to the generating, but does not teach devising a natural language generation scheme based on a publication request specifying a topic and genre of the publication, a target content of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 9:30a-6:30p, Eastern Time Zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656